MEMORANDUM **
Ricardo Santacruz-Becerill appeals from the district court’s judgment and challenges his guilty-plea conviction and 151-month sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(viii) and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Santacruz-Becerill’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Santa-cruz-Becerill has filed a pro se supplemental brief, and the government has filed an answering brief.
Santacruz-Becerill has waived his right to appeal his conviction and sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 *664F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.